—Order, Supreme Court, New York County (Edward Greenfield, J.), entered on or about December 7, 1998, which denied plaintiffs motion for preverdict interest on the award for consequential damages, unanimously affirmed, with costs.
The award of preverdict interest that plaintiff seeks, computed from the date shortly after the injury that defendant shipowner allegedly breached its contract to provide maintenance and cure, is precluded by three prior decisions of this Court that considered the question of preverdict interest (161 AD2d 129, 132 [modifying the special verdict for maintenance and cure so as to delete preverdict interest awarded by the trial court, on the ground that the question of preverdict interest, a factual issue in admiralty cases, was not presented to the jury]; 240 AD2d 323 [vacating awards of punitive damages and loss of consortium, but affirming balance of judgment for consequential damages, which included postverdict but not preverdict interest]; 258 AD2d 380 [modifying the award of interest on the award for consequential damages so as to compute it from the date of the liability verdict, but refusing to award preverdict interest back to the date of injury]). Concur— Williams, J. P., Lerner, Rubin, Saxe and Buckley, JJ.